PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/302,428
Filing Date: 6 Oct 2016
Appellant(s): TUNG et al.



__________________
James Zigouris
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed February 23, 2021.


(1) Grounds of Rejection to be Reviewed on Appeal
The ground(s) of rejection set forth in the Office action dated September 24, 2020, from which the appeal is taken have been modified by the Advisory Action dated November 30, 2020.  A list of rejections withdrawn by the examiner (if any) is included under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”  

The following ground(s) of rejection are applicable to the appealed claims.
Claims 1-3, 5-19, and 51 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,763,076 issued to Coons, III et al. in view of US 2005/0221082 issued to Marlow, US 2005/0022563 issued to Keller, US 2016/0305047 issued to Buchmüller, US 7,568,266 issued to Simmen, and US 5,972,046 issued to Hixon et al.
Coons discloses a soft node air entangled yarn comprising a plurality of periodically interlaced polymeric filaments (abstract).  The yarn has an average node harshness of no more than about 2.0 or a Yarn Harshness of no more than about 100 (col. 5, lines 2-5).  The nodes are considered soft nodes, as opposed to excessively tight nodes or “nubs,” which provide a harsh hand to a carpet and render tufting difficult (col. 2, lines 51-63 and col. 3, lines 8-9 and 18-24).  Said “soft nodes” correspond to applicant’s “moderate interlace nodes.”   The air entangled yarns are not twisted and can produce multicolored yarns by employing filaments of different colors (col. 1, lines 11-20).  Coons teaches even node spacing can result in patterning of carpet constructions which resemble that of twist cabled ends of multicolored bulked continuous 
In a working embodiment, a nylon 6 (i.e., polyamide) BCF yarn comprises two white colored ends and one precolored black end (col. 8, lines 1-4).  The reference is silent with respect to heatsetting the yarn (see especially, col. 7, line 66-col. 8, line 15).  [Note air entangled yarns are conventionally not twisted or heatset as compared to cable twisted yarns, which are twisted and heatset.]  The multicolored air entangled yarn of Example 1 is tufted into loop pile carpets having a face weight of 20 and 28 oz/yd2 (col. 8, lines 16-19).  In such a tufted carpet, each of the multicolored tufts (e.g., a tuft comprising a white filament) are immediately adjacent to other multicolored tufts (e.g., a tuft comprising a black filament) comprising at least one different color (e.g., white or black).  Additionally, in such a tufted carpet, there would be no single square inch area of the carpet covered by yarns of only a single color.  Coons is silent with respect to any further downstream wet processing after tufting.  
Thus, Coons teaches the invention of claims 1, 3, 5, 9-19, and 51 with the exceptions (a) the yarns contain less than 30, preferably less than 20, moderate interlace nodes per meter, (b) the moderate interlace nodes have a yarn diameter less than 50% of a yarn body of the yarn, and (c) the precolored BCF end is solution dyed.  
Regarding exception (a), Coons discloses working example 1 has 46 nodes per meter.  However, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to decrease the number of nodes to the claimed range of less than 30 moderate (i.e., soft) nodes per meter.  Specifically, Marlow teaches an interlaced mixed polyamide yarn, wherein the appropriate level of intermingling (i.e., nodes per meter) can readily be determined experimentally to obtain a desired appearance (abstract and section [0027]).  In 
Regarding exception (b), while Coons does not explicitly teach the diameter of the nodes with respect to the diameter of the yarn body comprising unentangled filaments, it is understood in the art that nodes of interlaced yarns are generally 50% or less in diameter than the non-interlaced portions of the yarns.  
For example, the figures of Coons depict the node diameter as the space between reference numbers 14 and 15 (Figure 1 and col. 4, lines 21-41), wherein said diameter is 50% or less than the yarn body.  Even Figure 3, depicting soft (i.e., applicant’s moderate) nodes, shows the diameter of the nodes being 50% or less than the diameter of the unentangled filament yarn body.  Note it is the length of the nodes that distinguishes Coons’ hard nodes from the soft nodes rather than the diameter (Figures 1 and 3).  See also Keller’s Figure 2, which depicts the nodes having a diameter of approximately 50% less than the diameter of the unentangled portion of the yarn.  While it is acknowledged that the figures of Coons and Keller are drawings which are not 
Additionally, Buchmüller teaches an apparatus for making air entangled yarns having knots (i.e., interlaced yarns having nodes) (abstract).  Figure 12 includes photographs of a prior art interlaced yarn and inventive yarns, wherein all four yarns comprise interlaced nodes having a diameter 50% or less than the diameter of the unentangled yarn body.  Note photographic figures necessarily depict the scale of relative diameters of the yarn.
Furthermore, Simmen discloses and apparatus and method for making air entangled yarns having nodes (abstract).  Figures 9b and 9c depicts yarns with soft nodes and hard nodes, respectively, wherein the soft nodes are shorter than the hard nodes (col. 10, lines 51-57 and Figures 9a and 9b).  Figure 9d shows a photo of a prior art yarn (col. 10, lines 57-59 and Figure 9d).  All three yarns of Figures 9b, 9c, and 9d depict yarns with nodes having diameters less than the diameters of the unentangled yarn body.  Similarly, Figures 15a and 15b depict the difference in node length between soft and hard nodes, while 15c depicts a harder but shorter node (Figures 15a-15c).  However, all three nodes still have a diameter less than 50% of that of the yarn body. 
Hence, the relationship between diameters of the nodes and diameters of the non-interlaced portions of interlaced yarns is well known and understood in the art, wherein the node diameter is generally 50% or less in diameter than the non-interlaced portions of the yarns.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the intermingled yarn of Coons as modified by Marlow and Keller wherein the nodes have a diameter less than 50% of the diameter of the yarn body comprising unentangled filaments, as depicted by Coons, Keller, Buchmüller, and Simmen.  Such a modification would have yielded predictable results to the skilled artisan (i.e.., softer 
Regarding exception (c), solution dying filaments is a well-known method of producing precolored fibers.  For example, Hixson teaches precolored nylon yarns for carpeting are commonly solution dyed (col. 1, lines 12-22 and 51-60).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ solution dyed nylon BCF as is known in the art for the precolored nylon BCF of Coons.  Such a modification would have yielded predictable results to the skilled artisan (i.e., , omitting water and energy intensive dyeing step after tufting and producing a colorfast carpet resistant to bleeding and fading and having good stain resistance).  Therefore, exception (c) and claims 1, 3, 5, 9-19, and 51 stand rejected as being obvious over the cited prior art.  
Regarding claim 2, although the cited prior art does not explicitly teach the claimed property of an appearance rating, it is reasonable to presume that said property limitation would obviously be met by the Coons invention having the modified number of nodes as suggested by Marlow and Keller, the node diameter as suggested by Coons, Keller, Buchmüller, and Simmen, and the solution dyed precolored yarns as suggested by Hixson.  Support for said presumption is found in the use of similar materials used to produce a like multicolored carpet product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, claim 2 also stands rejected as being obvious over the cited prior art.  

Regarding claims 7 and 8, while the cited prior art fails to teach a pile height, the claimed range of 0.5 inches or less, preferably 0.275 inches or less, would have been obvious to one of ordinary skill in the art.  Specifically, suitable pile heights are well known and understood in the art of carpets.  Various types of carpets have known ranges of pile heights.  Hence, it would have been obvious to one skilled in the art to employ pile height in the ranges recited by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of nonobviousness, claims 7 and 8 stand rejected as being obvious over the prior art. 
Claims 20-24 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,763,076 issued to Coons, III et al. in view of US 2005/0221082 issued to Marlow, US 2005/0022563 issued to Keller, US 2016/0305047 issued to Buchmüller, US 7,568,266 issued to Simmen, and US 5,972,046 issued to Hixon et al., as applied to claim 1 above, and in further view of US 5,108,684 issued to Anton et al. 
In re Leshin, 125 USPQ 416.  Thus, claim 20 stands rejected as being obvious over the cited prior art.  
Regarding claims 21 and 24, Coons, Marlow, Keller, Buchmüller, Simmen, and Hixson fail to teach the addition of an aromatic sulfonate, preferably 5-sulfoisphthalate, or an alkali metal salt thereof.  However, such aromatic sulfonates or salts thereof are well known in the art as stain resistant additives in nylon fibers.  For example, Anton teaches stain resistant, pigmented (i.e., solution dyed) nylon fibers comprising a stain resistant additive of an aromatic sulfonate or an alkali metal salt thereof (abstract).  The most preferred additive is an alkali metal salt of 5-sulfoisophthalic acid (col. 2, lines 47-55).  Carpet made from the nylon fibers have a Stain Test rating of 4 or 5 (col. 2, lines 55-58 and col. 4, line 52-col. 5, line 47).  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a stain resistant additive in the nylon filaments of Coons, Marlow, Keller, and Hixon in order to provide stain resistance to a carpet made therefrom.  Such a modification would have yielded predictable results to the skilled artisan. Therefore, claims 21 and 24 stand rejected as being obvious over the cited prior art.  
Regarding claims 22 and 23, while Anton employs a different stain rating method than applicant, it is asserted a nylon filament made according to the teachings of the combined prior .  
Claims 25 and 26 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,763,076 issued to Coons, III et al. in view of US 2005/0221082 issued to Marlow, US 2005/0022563 issued to Keller, US 2016/0305047 issued to Buchmüller, US 7,568,266 issued to Simmen, and US 5,972,046 issued to Hixon et al., as applied to claim 1 above, and in further view of US 4,997,712 issued to Lin.
Coons, Marlow, Keller, Buchmüller, Simmen, and Hixon fail to teach the addition of a conductive filament in the tufted yarn, such that said conductive filament renders the carpet antistatic.  However, such antistatic conductive filaments are well known in the carpet art.  For example, Lin teaches the addition of conductive filaments to non-conductive carpet filaments to produce an antistatic yarn for tufted carpets (abstract).  For example, two ends of non-conductive .  
Claims 29-44 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,763,076 issued to Coons, III et al. in view of US 2005/0221082 issued to Marlow, US 2005/0022563 issued to Keller, US 2016/0305047 issued to Buchmüller, US 7,568,266 issued to Simmen, US 5,972,046 issued to Hixon et al., and US 2013/0025518 issued to Machell-Archer et al.    
Regarding independent claim 29, the claim is drawn to a method of making a multicolor carpet, wherein said claim contains limitations are analogous to those set forth in claim 1 plus the limitation “wherein at least one of the yarns is of a different color than other yarns.” As such, claim 29 stands rejected for reasons analogous to those set forth in the rejections of claim 1 plus the following rejection in view of the Machell-Archer reference.
Specifically, Coons, Marlow, Keller, Buchmüller, Simmen, and Hixon fail to teach a multicolor carpet comprising at least one yarn that is a different color than other yarns.  However, it is known in the art to employ a plurality of different colored yarns to produce a multicolored carpet.  For example, Machell-Archer discusses known prior art tufted carpets made by threading up different colored yarns to repeat across the needle bar (e.g., ABCABC) (section [0004] and [0020] and Figure 1).  Figures 2 and 3 show needle bars comprising 12 different colored yarns to produce a multicolored tufted carpet (sections [0021]-[0023]).  Hence, it would 
Regarding dependent claims 30-44, said claims contain limitations analogous to those set forth in claims 2, 3, 5-7, 9, and 11-19, respectively.  As such, claims 30-44 stand rejected for reasons analogous to those set forth above with respect to claims 2, 3, 5-7, 9, and 11-19.  
Claims 27, 45-48, and 51 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,763,076 issued to Coons, III et al. in view of US 2005/0221082 issued to Marlow, US 2005/0022563 issued to Keller, US 2016/0305047 issued to Buchmüller, US 7,568,266 issued to Simmen, US 5,972,046 issued to Hixon et al., US 5,108,684 issued to Anton et al., and US 2013/0025518 issued to Machell-Archer et al.    
Regarding independent claim 27, said claim contains limitations analogous to those set forth in claims 1 and 21, plus the limitation “wherein at least one of the yarns is of a different color than other yarns” (i.e., limitation from claim 29).   Claim 51 is drawn to an article of manufacture at least a portion of which comprises the multicolor carpet of claim 27.  As such, claims 27 and 51 stand rejected for reasons analogous to those set forth in the rejections of claims 1, 21, and 29.   
Claims 45-48, which are dependent upon independent claim 29, contain limitations analogous to those set forth in claims 20-22 and 24.  As such, claims 45-48 stand rejected for reasons analogous to those of record for claims 29, 20-22, and 24.  
Claims 28 and 49-51 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,763,076 issued to Coons, III et al. in view of US 2005/0221082 issued to Marlow, US 2005/0022563 issued to Keller, US 2016/0305047 issued to Buchmüller, US 7,568,266 issued to Simmen, US 5,972,046 issued to Hixon et al., US 5,108,684 issued to Anton et al., US 4,997,712 issued to Lin, and US 2013/0025518 issued to Machell-Archer et al.    
Regarding independent claim 28, said claim contains limitations analogous to those set forth in claims 1, 21, and 25, plus the limitation “wherein at least one of the yarns is of a different color than other yarns” (i.e., limitation from claim 29).  Claim 51 is drawn to an article of manufacture at least a portion of which comprises the multicolor carpet of claim 28.  As such, claims 28 and 51 stand rejected for reasons analogous to those set forth in the rejections of claims 1, 21, 25, and 29.  
Regarding dependent claims 49 and 50, which are dependent upon independent claim 29, said claims contain limitations analogous to those set forth in claims 25 and 26.  As such, claims 49 and 50 stand rejected for reasons analogous to those set forth above with respect to claims 29, 25, and 26.  
Claims 52-56 stand rejected under 35 U.S.C. 103 as being unpatentable over US 5,763,076 issued to Coons, III et al. in view of US 2016/0305047 issued to Buchmüller, US 7,568,266 issued to Simmen, and US 5,972,046 issued to Hixon et al.
Regarding independent claim 52, said claim contains limitations analogous to those set forth in claims 1, 2, 7, 13, and 14 without the limitation of a specific number of nodes per meter.    Hence, said claim stands rejected for reasons analogous to those set forth above.  
Specifically, Coons discloses a soft node air entangled yarn comprising a plurality of periodically interlaced polymeric filaments (abstract).  The yarn has an average node harshness 
In a working embodiment, a nylon 6 BCF yarn comprises two white colored ends and one precolored black end (col. 8, lines 1-4).  The reference is silent with respect to heatsetting the yarn (see especially, col. 7, line 66-col. 8, line 15).  [Note air entangled yarns are conventionally not twisted or heatset as compared to cable twisted yarns, which are twisted and heatset.]  The multicolored air entangled yarn of Example 1 is tufted into loop pile carpets having a face weight of 20 and 28 oz/yd2 (col. 8, lines 16-19).  In such a tufted carpet, each of the multicolored tufts (e.g., a tuft comprising white) are immediately adjacent to other multicolored tufts (e.g., a tuft comprising black) comprising at least one different color (e.g., white or black).  Additionally, in such a tufted carpet, there would be no single square inch area of the carpet covered by only a single color yarn.  Coons is silent with respect to any further downstream wet processing after tufting.  
Thus, Coons teaches the invention of claims 52-56 with the exceptions (a) an explicit teaching that the filaments are bound together by moderate interlace nodes, (b) the moderate interlace nodes have a yarn diameter less than 50% of a yarn body of the yarn, (c) the precolored 
Regarding exception (a), since the soft nodes of Coons correlate to appellant’s moderate nodes (see Amendment, page 9, 1st paragraph), the Coons yarn containing soft nodes meets said exception.  
Regarding exception (b), while Coons does not explicitly teach the diameter of the nodes with respect to the diameter of the yarn body comprising unentangled filaments, it is understood in the art that nodes of interlaced yarns are generally 50% or less in diameter than the non-interlaced portions of the yarns.  For example, the figures of Coons depict the node diameter as the space between reference numbers 14 and 15 (Figure 1 and col. 4, lines 21-41).  Even Figure 3, depicting soft (i.e., applicant’s moderate) nodes, shows the diameter of the nodes being 50% or less than the diameter of the unentangled filament yarn body.  Note it is the length of the nodes that distinguishes Coons’s hard nodes from the soft nodes rather than the diameter (Figures 1 and 3).  While it is acknowledged that the figures of Coons are drawings which are not necessarily to scale, the general proportions thereof would be suggestive to a skilled artisan that the node diameter is 50% or less than the diameter of the yarn body.
Additionally, Buchmüller teaches an apparatus for making air entangled yarns having knots (i.e., interlaced yarns having nodes) (abstract).  Figure 12 includes photographs of a prior art interlaced yarn and inventive yarns, wherein all four yarns comprise interlaced nodes having a diameter 50% or less than the diameter of the unentangled yarn body.  Note photographic figures necessarily depict the scale of relative diameters of the yarn.
Furthermore, Simmen discloses and apparatus and method for making air entangled yarns having nodes (abstract).  Figures 9b and 9c depicts yarns with soft nodes and hard nodes, 
Hence, the relationship between diameters of the nodes and the non-interlaced portions of interlaced yarns is well known and understood in the art, wherein the node diameter is generally 50% or less in diameter than the non-interlaced portions of the yarns.  Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to produce the intermingled yarn of Coons wherein the nodes have a diameter less than 50% of the diameter of the yarn body comprising unentangled filaments, as depicted by Coons, Buchmüller, and Simmen.  Such a modification would have yielded predictable results to the skilled artisan (i.e.., softer nodes having good entanglement).  Therefore, exception (b) is held to be obvious over the cited prior art. 
Regarding exception (c), solution dying filaments is a well-known method of producing precolored fibers.  For example, Hixson teaches precolored nylon yarns for carpeting are commonly solution dyed (col. 1, lines 12-22 and 51-60).  Hence, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to employ solution dyed nylon BCF as is known in the art for the precolored nylon BCF of Coons.  Such a modification would have yielded predictable results to the skilled artisan (i.e., , omitting water and energy intensive dyeing step after tufting and producing a colorfast carpet resistant to 
Regarding exception (d), while the cited prior art fails to teach a pile height, the claimed range of 0.5 inches or less would have been obvious to one of ordinary skill in the art.  Specifically, suitable pile heights are well known and understood in the art of carpets.  Various types of carpets have known ranges of pile heights.  Hence, it would have been obvious to one skilled in the art to employ pile height in the ranges recited by applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Thus, absent a showing of unexpected results achieved therefrom or other evidence of non-obviousness, exception (d) is rejected as being obvious over the prior art.
Regarding exception (e), although the cited prior art does not explicitly teach the claimed property of an appearance rating, it is reasonable to presume that said property limitation would obviously be met by the Coons invention having the modified node diameter as suggested by Coons, Buchmüller, and Simmen, the solution dyed precolored yarns as suggested by Hixson, and the selected pile height.  Support for said presumption is found in the use of similar materials used to produce a like multicolored carpet product.  The product has been determined to be obvious over the cited prior art.  Any properties of that product would necessarily follow.  A material and its properties are inseparable.  Therefore, if the prior art obviously teaches a product having a chemistry and structure as claimed by applicant, then the properties claimed for said product by applicant are also obviously present.  The burden is shifted to applicant to show otherwise.  Thus, exception (e) and claim 52 stands rejected as being obvious over the cited prior art.  
.  


WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  
Per the Advisory Action of November 30, 2020, the claim rejections under 35 USC 112 as set forth in sections 4-8 of the Final Rejection are withdrawn in view of the Amendment After Final filed November 13, 2020.


(2) Response to Argument
Appellant traverses the prior art rejections by asserting the reliance upon the drawings of Coons, Keller, Buchmüller, and Simmen to meet the feature of an interlace node being less than 50% in diameter than the yarn body is improper (Brief, page 6, 4th paragraph, page 11, 1st paragraph, page 13, 3rd paragraph, page 15, 4th paragraph, and page 17, 4th paragraph).  Specifically, appellant cites MPEP 2125(II), which states drawings may not be relied upon to teach precise proportions unless the drawings are disclosed as being to scale (Brief, paragraph spanning pages 6-7, page 11, 1st paragraph, page 13, 3rd paragraph, page 15, 4th paragraph, and page 17, 4th paragraph).  The examiner recognizes this fact and thus, the rejections based upon the drawings of Coons and Keller was supported by the photographic figures of Buchmüller and 
Appellant asserts the examiner, in Advisory Action of November 30, 2020, “agrees that the drawings of Coons, Keller, Buchmüller, and Simmen cannot be relied upon to teach or suggest a feature of an interlace node being less than 50% of a diameter of a yarn body” but “then attempts to still rely upon the drawings of Buchmüller and Simmen” for said feature (Brief, page 7, 2nd paragraph, page 11, 2nd paragraph, page 13, 4th paragraph, page 15, 5th paragraph, and page 17, 5th paragraph).  Appellant argues Buchmüller and Simmen do not disclose the respective figures are to scale (Brief, page 7, 3rd paragraph – page 8, paragraph spanning pages 8-9, page 11, 3rd paragraph, paragraph spanning pages 13-14, paragraph spanning pages 15-16, and paragraph spanning pages 17-18).  Appellant also states MPEP 2125(II) does not make a distinction between representational drawings and photographic pictures (Brief, paragraph spanning pages 8-9, page 11, 3rd paragraph, paragraph spanning pages 13-14, paragraph spanning pages 15-16, and paragraph spanning pages 17-18).  As such, appellant alleges the photographs of Buchmüller and Simmen does not automatically equate to the drawings being to scale (Brief, paragraph spanning pages 8-9, page 11, 3rd paragraph, paragraph spanning pages 13-14, paragraph spanning pages 15-16, and paragraph spanning pages 17-18).  
In response, it is agreed that MPEP 2125(II) refers only to drawings and not photographs.  However, MPEP 2125(I), Drawings Can Be Used as Prior Art, states the following: 
Drawings and pictures can anticipate claims if they clearly show the structure which is claimed. In re Mraz, 455 F.2d 1069, 173 USPQ 25 (CCPA 1972). However, the picture must show all the claimed structural features and how they are put together. Jockmus v. Leviton, 28 F.2d 812 In re Aslanian, 590 F.2d 911, 200 USPQ 500 (CCPA 1979).  

Thus, pictures (i.e., photographs) submitted as drawings may be relied upon for what they reasonably disclose or suggest to a skilled artisan.  While perhaps not all photographs could reasonably be presumed to be to scale proportionally, it is asserted that, in the present case, the top view photographs of Buchmüller’s and Simmen’s interlaced yarns, which clearly show node diameters of 50% or less than the yarn body diameter, can reasonably be presumed to be to scale proportionally.  Said photographs are not perspective photographs or altered photographs, but rather photographs of a yarn laying on a surface, wherein said photograph is taken from above (i.e., top view).  Such photographic drawings in the Buchmüller and Simmen references are, by nature, a recorded image of actual interlaced yarns and are not diagrammatic or representational.  Hence, said references would not necessarily need to clarify the photographs are to scale for a skilled artisan to reasonably understand such.  The fact that MPEP 2125(II) refers only to drawings and not photographs actually supports the examiner’s position that photographs need not necessarily be labeled as being to scale.  
As set forth above in the prior art rejection, it is generally understood in the art that nodes of interlaced yarns are generally 50% or less in diameter than the non-interlaced portions of the yarns.  For example, the drawings of Coons and Keller depict node diameters of 50% or less than the diameter of the unentangled portion of the yarn body.  Buchmüller and Simmen disclose photographs of interlaced yarns having the claimed diameter relationship.  While one cannot presume the Coons and Keller drawings are to scale, it is clearly reasonable to presume the Buchmüller and Simmen top view photographs are to scale proportionally.  Hence, the combination of the four references provides sufficient motivation to produce an interlaced yarn having a node diameter of 50% or less than the diameter of the yarn body.  
st paragraph and page 14, 2nd paragraph), the prior art rejections have been clarified and reordered above so that the rejection of claim 29 is addressed before to the rejections of claims 27 and 28 and dependent claims 45-50. 
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/Cheryl Juska/Primary Examiner
Art Unit 1789                                                                                                                                                                                                        May 6, 2021 


Conferees:
/THOMAS G DUNN/Quality Assurance Specialist, Art Unit 1700    

                                                                                                                                                                                                    /MARLA D MCCONNELL/Supervisory Patent Examiner, Art Unit 1789                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.